Opinion by
Cline, J.
The record showed that the skins were imported in bales covered with burlap having a tag containing the shipping directions and the legend “Country of Origin: Spain.” The burlap covering the bales in question was found to be the immediate container of the skins and the protest was sustained on the authority of Kraft v. United States (22 C. C. P. A. 111, T. D. 47103). United States v. Monteverde (26 C. C. P. A. 112, C. A. D. 2) distinguished. American Hatters & Furriers Co. v. United States (1 Cust. Ct. 111, C. D. 31) and Abstracts 37079, 39518, 39519, 40715, 41288, 41129, and 44274 cited.